DETAILED ACTION
Response to Remarks and Amendments
Applicant's arguments filed on June 3, 2021 with regards to prior art Hohmann (US Patent 9758958B2) not disclosing the newly added limitation of claim 1 of a wall nail where the threaded rod is monolithically connected to the second end portion of the rod body are persuasive.  See pages 5-6 of Applicant’s remarks filed on June 3, 2021.  However, upon further consideration the following rejection has been set forth.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hohmann (US Patent 9758958B2) in view of Hohmann (US PGPUB 2014/0075855A1), hereinafter referred to as Hohmann-A.
Regarding claim 1, 
Hohmann (US Patent 9758958B2) discloses: 
As shown in Figure 3, a wall nail comprising: a rod body having a first end portion 60 and a second end portion 58 opposite to the first end portion.
a nail head comprising a threaded rod 56 and a drill 52.
a rotary head 54 integrally formed on the first end portion 60 of the rod body.  
As shown in Figure 8, a rubber cover 86 covering peripheries of the rod body (58, 60) and the rotary head 54.



Hohmann teaches that protrusion 80 is used to prevent air and moisture penetration and is used to close the gap between portion 58 and the item being threaded into (e.g. sheetrock or wallboard).  Hohmann teaches that the thermal coating provides corrosion protection to protect deterioration of the anchoring system.  Therefore, a protrusion (seal 80) in the form of a neoprene gasket or a sealing washer is installed on the portion 58.  The vertical location of this protrusion 80 (neoprene gasket or sealing washer) on portion 58 can be adjusted to suit depending on the items being pierced/joined. 
A person of ordinary skill in the art can choose from a finite number of predictable solutions (i.e. varying the vertical location of seal 80 along portion 58 depending on the items being joined in order to create a seal to prevent air and moisture penetration) to achieve a predictable result (i.e. seal creates an air and water tight connection) as taught by Hohmann.  The vertical location of seal 80 along portion 58 can be moved depending on the stack-up of items being joined and this is within the technical grasp of a person of ordinary skill in the art.  One of ordinary skill in the art could have pursued these solutions so that the protrusion 80 is located on a periphery of a junction of the second end portion 58 and the threaded rod 56 in order to achieve a predictable result of creating an air/water tight connection and corrosion prevention as taught by Hohmann.    



Shows a thermal wall anchor in Figure 11 where the two ends of the threaded rod 256 are monolithically connected with the second end portion 258 of the rod body and the drill 252, respectively. 
The wall anchor 240 shown in Hohmann-A is monolithic as shown in Figure 11.  Furthermore, Hohmann-A teaches in paragraph 108 that the wall anchor 240 is shown as a unitary structure.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the monolithic anchor (Figure 11) shown in Hohmann-A in place of the anchor disclosed by Hohmann. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).
Hohmann (as modified above) discloses: 
The rubber cover (86 of Figure 8) covers the protrusion.  
Rubber cover 86 is applied to the drive head, larger diameter barrel and the smaller diameter barrel to provide thermal isolation and corrosion protection.  Hohmann also teaches that, alternatively, the entire anchor can be coated (col 4, lines 53-54).  Therefore, a protrusion located on the smaller diameter barrel (on a periphery of a junction of the smaller diameter barrel 58 and the threaded portion 

Regarding claim 2,
Hohmann (as modified in the rejection of claim 1) discloses:
wherein the rubber cover (86 of Figure 8 of Hohmann) is made from Ethylene Propylene Diene Monomer (EPDM).  See col 4, line 56.

Regarding claim 5,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) discloses:
Drill 252 shown in Figure 11 of Hohmann-A is taper-shaped.
Drill 52 shown in Figure 3 of Hohmann is taper-shaped.

Regarding claim 7,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) discloses:
As shown in Figure 11 of Hohmann-A, wherein the rotary head 254 comprises a dish 268 and a vertical plate (shown in Figure “A1” below); 
the dish 268 has a bottom surface and a top surface opposite to the bottom surface; the first end portion 260 of the rod body is integrally connected with the bottom surface of the dish 268; “At the driving end 254, a driver portion 266 adjoins larger diameter barrel or shaft portion 260 forming a flange 268 therebetween…” [paragraph 0110 of Hohmann-A]
As shown in Figure “A1” below, the vertical plate is integrally formed on the top surface of the dish 268 vertically; an external radius of the dish 268 is larger than an external radius of the rod body (260, 258).
Figure 8 of Hohmann discloses a rubber cover 86 that covers the dish and the vertical plate.  

    PNG
    media_image1.png
    474
    745
    media_image1.png
    Greyscale

Figure “A1”: Taken from Figure 11 of Hohmann-A (annotated by the Examiner)

Regarding claim 8,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) discloses:
The anchor shown in Figure 11 of Hohmann-A has a through hole 255.
The anchor shown in Figure 3 of Hohmann also a through hole 68.  
Figure 8 of Hohmann shows a through hole penetrating through the rubber cover and the vertical plate. “An interior surface of the aperture 68 of the drive head 62 (i.e., the portion of the wall anchor 40 that contacts the veneer tie 44) is coated with a thermal coating to provide a thermal break in the cavity.” [col 4, line 39]

Regarding claim 9,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) discloses:
As shown in Figure “B1” below, wherein the rubber cover 86 comprises a first covering portion, a second covering portion and a third covering portion, which are formed integrally.
the first covering portion covers the rod body (58, 60); the second covering portion covers the dish 268; the third covering portion covers the vertical plate (shown in Figure “A1” above).
As shown in Figure “B1” below, an external radius of the second covering portion is larger than an external radius of the first covering portion.

Regarding claim 10,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) discloses:
As shown in Figure “B1” below, wherein a through hole penetrates through the third covering portion and the vertical plate (shown in Figure “A1” above).

    PNG
    media_image2.png
    711
    407
    media_image2.png
    Greyscale


Figure “B1”: Taken from Figure 8 of Hohmann (annotated by the Examiner)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hohmann (US Patent 9758958B2) in view of Hohmann-A (US PGPUB 2014/0075855A1) further in view of Nilsen et al. (US Patent 7717015B2).

Regarding claim 6,
Hohmann (as modified by Hohmann-A in the rejection of claim 1) has a self-drilling tip (see paragraph 108 of Hohmann-A) but does not explicitly disclose a chip discharging groove, but Nilsen et al. (hereinafter referred to as Nilsen) teaches:
Shows an anchor in Figure 1 with a chip discharging groove 24 on the drill end.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor shown in Hohmann (as modified) to have the chip discharging groove similar to the one taught by Nilsen in order to allow the self-drilling tip to remove cutting debris and thereby make installation of the anchor easier. 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Hohmann (US PGPUB 2012/0304576A1):  Paragraph 0071 describes a wall anchor (40 of Figures 2-3) made out of high-strength steel with a unitary structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677